DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 04/22/14 are accepted.

Examiner’s Note - 35 USC § 101
As previously stated, in view of the “2019 Revised Patent Subject Matter Eligiblity Guidance,” claims 1 and 3-37 qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1 and 3-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the below limitations, when considered in combination, were not found, taught, or disclosed by the prior art. Independent claims 14 and 26 disclose similar limitations. All other claims depend on independent claims 1, 14, and 26.
generating model acoustic energy (“MAE”) gathers of the RAE from the time-aligned gathers
aligning one or more of the MAE gathers in time with the corresponding recorded gathers to generate one or more corresponding time-adjusted gathers
subtracting one or more of the time-adjusted gathers from corresponding recorded gathers to generate one or more RAE attenuated gathers
The claims are allowed because the closest prior art, either singularly, or in combination, fail to anticipate or render obvious the above claimed limitations, when considered as a whole. When the above limitations are considered in a piecemeal fashion, art was arguably found that could be used to reject each of the above limitations in a vacuum. However, the examiner found obstacles in each piece of art, such that one of ordinary skill in the art would not have found it obvious to combine the pieces into the claimed whole.
Before discussing the pertinent prior art, the examiner notes that the claimed invention appears to be supported by figures 12-14 of the applicant’s drawings and paragraphs 0053-0059 of the applicant’s specification. The examiner applies broadest reasonable interpretation to the claims and does not read in limitations from the applicant’s disclosure. However, the examiner did consider the claims in the context of the applicant’s disclosure. 
Some pertinent art that was found was:
Johnson et al (US Pat 4203161) – In the Patent Board Decision of 11/12/21, the Board stated, “Claim 1 expressly requires ‘aligning the recorded gathers,’ not the traces within the gathers … The Examiner has not sufficiently explained how the broadest reasonable interpretation of the 
Parrack et al (US Pat 4204279) discloses, “The methods preserve time alignment and amplitude signals while effectively removing the noise therefrom.” (abstract). Parrack et al also discloses, “A still further object of the invention is to provide seismic data processing methods for detecting the coherent features in a seismic trace and for emphasizing the coherent features with respect to the noise contained in the trace.” (column 2, lines 20-24). Parrack et al also discloses, “When K has been determined the amount of noise present … This simply subtracts the amount of coherent signal present at each point … What is left after the subtraction at each point is thought of as the noise component …” As seen, Parrack et al discloses some similar concepts to the claimed invention, such as coherent features and subtraction. However, Parrack et al is silent with respect to both residual acoustic energy and subtracting gathers, let alone time-adjusted gathers.
Rentsch et al (US PgPub 20110096625) discloses, “FIG. 7 shows an example, a sketch of source-time-matched propagation direction maps for two different records. In panel (a) and (b) the record gathers are matched and for display purposes aligned to the timing of the source 1 while in panel (c) and (d) the traces are aligned to the time of source 2.” (paragraph 0077). Rentsch belongs in the same filed on endeavor as the claimed invention (marine seismic surveying) and also teaches aligning 
Halliday et al (EP 2428823 A1) discloses, “A method of minimizing residual shot noise from seismic data, comprises: (a) synchronizing the seismic data with reference to the firing time of a first shot at time equal to zero; (b) synchronizing the seismic data with reference to the firing time of a second shot at time equal to zero, wherein the first shot is activated following the activation of the second shot; (c) applying a lateral coherence filter to the seismic data created at step (b); (d) synchronizing the seismic created at step (c) with reference to the firing time of the first shot at time equal to zero; and (e) subtracting the seismic data created at 
Baardman et al (US PgPub 20130121109) belongs to a similar field of endeavor as the claimed invention. Paragraph 0034 also states, “Various methods exist to separate coherent signal from the incoherent interference from the overlapping shots, e.g. multi-dimensional F-X deconvolution, but alternative methods may also be utilized.” The applicant’s specification discloses deconvolution with respect to applicant’s figure 12 (paragraphs 0053 and 0056)
Ferber (US PgPub 20130030709) discloses attenuating sea-surface ghost wave effects in seismic data. Paragraph 0029 discloses a deconvolution filter.
Van Groenestjin (US PgPub 20150063064) discloses methods and systems for attenuating noise in seismic data.
Favret (US Pat 4992995) discloses methods for attenuating noise in seismic data.
Hegna et al (US PgPub 20100008184) discloses a method for acquiring and processing marine seismic data to extract and constructively use the up-going and down-going wave-fields emitted by the source(s).
Van Groenestijn et al (US PgPub 20150369936) discloses estimation of water properties from seismic data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/12/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865